Citation Nr: 0424818	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-09 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date, prior to September 22, 
2000, for a grant of service connection for asthma.

2.  Entitlement to an initial rating in excess of 30 percent 
for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
October 1984.

The matter on appeal to the Board of Veterans' Appeals 
(Board) was brought from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO granted entitlement to service 
connection for asthma with assignment of a 10 percent 
evaluation effective September 22, 2000.

The VA RO in Phoenix, Arizona assumed jurisdiction of the 
appeal and transferred the case to the Board after it issued 
a decision in September 2003 that increased the initial 
evaluation to 30 percent retroactive to September 22, 2000, 
and the veteran continued the appeal on both issues.  

In June 2004 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The issue of an increased initial rating for asthma addressed 
in the REMAND portion of the decision below is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The VA received the veteran's compensation claim to 
establish service connection for asthma on September 22, 
2000.

2.  There was no previous claim or a pending claim prior to 
the formal application for service connection for asthma that 
was received on September 22, 2000.


CONCLUSION OF LAW

The criteria for an effective date, prior to September 22, 
2000, for a grant of service connection for asthma have not 
been met as a matter of law.  38 U.S.C.A. §§ 5103A, 5107, 
5110, 7722 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.160, 3.400 (2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. 

If received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

(a) In carrying out the purposes of this subchapter, the 
Secretary shall provide the outreach services specified in 
subsections (b) through (d). In areas where a significant 
number of eligible veterans and eligible dependents speak a 
language other than English as their principal language, such 
services shall, to the maximum feasible extent, be provided 
in the principal language of such persons. 

(b) The Secretary shall by letter advise each veteran at the 
time of the veteran's discharge or release from active 
military, naval, or air service (or as soon as possible after 
such discharge or release) of all benefits and services under 
laws administered by the Department for which the veteran may 
be eligible.  In carrying out this subsection, the Secretary 
shall ensure, through the use of veteran-student services 
under section 3485 of this title, that contact, in person or 
by telephone, is made with those veterans who, on the basis 
of their military service records, do not have a high school 
education or equivalent at the time of discharge or release. 

(c)(1) The Secretary shall distribute full information to 
eligible veterans and eligible dependents regarding all 
benefits and services to which they may be entitled under 
laws administered by the Department and may, to the extent 
feasible, distribute information on other governmental 
programs (including manpower and training programs) which the 
Secretary determines would be beneficial to veterans.  
(2) Whenever a veteran or dependent first applies for any 
benefit under laws administered by the Secretary (including a 
request for burial or related benefits or an application for 
life insurance proceeds), the Secretary shall provide to the 
veteran or dependent information concerning benefits and 
health care services under programs administered by the 
Secretary. Such information shall be provided not later than 
three months after the date of such application. 

(d) The Secretary shall provide, to the maximum extent 
possible, aid and assistance (including personal interviews) 
to members of the Armed Forces, veterans, and eligible 
dependents with respect to subsections (b) and (c) and in the 
preparation and presentation of claims under laws 
administered by the Department. (e) In carrying out this 
section, the Secretary shall assign such employees of the 
Veterans Benefits Administration as the Secretary considers 
appropriate to conduct outreach programs and provide outreach 
services for homeless veterans.  

Such outreach services may include site visits through which 
homeless veterans can be identified and provided assistance 
in obtaining benefits and services that may be available to 
them.  38 U.S.C.A. § 7722 (Added Pub. L. 102-83, Sec. 2(b), 
Aug. 6, 1991, 105 Stat. 400; amended Pub. L. 102-590, Sec. 5, 
Nov. 10, 1992, 106 Stat. 5139; Pub. L. 107-103, title III, 
Sec. 304, Dec. 27, 2001, 115 Stat. 992.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  However, 
here the claim was pending after the date of enactment so 
there is no question regarding its application.  

In view of the argument, which does not include any material 
issue of fact, the case presents a matter of law and, as the 
issue is one of purely statutory interpretation, the VCAA 
does not apply.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), 38 U.S.C.A. § 501.  



In essence, there is no dispute regarding whether VA notified 
the veteran but whether VA had such a duty and if so whether 
the failure to notify tolls any filing deadline.  

In any event, the Board concludes that duty to assist has 
been met under the new law given the circumstances of this 
case.  In October 2003 the veteran received a complete 
explanation of the VCAA as it pertained to the information 
needed and the responsibility of the parties under the new 
law.  

The statement of the case provided further information 
regarding the provisions of the new law.  The duty to notify 
has thus been satisfied, as the veteran has been provided 
with notice of what is required to substantiate his claim.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him.  

In addition, the veteran was afforded the opportunity of 
providing oral testimony before the undersigned Veterans Law 
Judge in June 2004, and a record of the testimony taken at 
the time has been associated with the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  See also 
VAOPGCPREC 8-03.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Earlier Effective Date

The veteran argues through his correspondence and Board 
hearing testimony (Transcript 2-3, 12) in essence that he 
should have an effective date from 1984 since no agency 
explained to him that he could request compensation and in 
particular that VA did not provide any "outreach" at the 
time he left military service.  In response to the argument 
that VA had an obligation to notify the veteran of potential 
eligibility early on, the Board must point out that it is 
clear from the case law that the VA Secretary is not obliged 
to provide the appellant with personal notice of his 
eligibility for benefits.  Hill v. Derwinski, 2 Vet. App. 451 
(1991).  In essence, VA was under no obligation to inform the 
veteran of his eligibility for benefits.  Harvey v. Brown, 6 
Vet. App. 416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 
(1993).

More recent case law convinces the Board that this matter is 
well settled.  For example, as the United States Court of 
Appeals for the Federal Circuit (CAFC) explained in Andrews 
v. Principi, 354 F.3d 1134 (Fed. Cir. 2003), VA's failure to 
notify a veteran pursuant to § 7722(b) and (c)(1) may not 
serve as the basis for tolling the time period in § 
5110(b)(1).  This reasoning is applicable here as well.  

In approving its holding in Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999) where it was asserted that VA had breached 
its duty under § 7722(d) to assist in preparing and 
presenting a claim, the CAFC noted that attempt was to obtain 
an effective date earlier than the statute permitted.  
Therein the CAFC concluded that section § 7722(d) was 
hortatory, as the statute does not prescribe any remedy for 
its breach.  

In Andrews, the CAFC found that the reasoning in Rodriguez 
equally applicable to § 7722(b) and (c), to which § 7722(d) 
refers and noted that nothing in those provisions indicates, 
or even suggests, that the Secretary's failure to provide 
assistance to a claimant justifies ignoring the unequivocal 
command in § 5110(a) that the effective date of 
benefits cannot be earlier than the filing of an application 
therefor.  Thus, the VA's failure to notify under § 7722(b) 
and (c)(1) may not serve as the basis for awarding an 
effective date in contravention of the statute.  
The CAFC observed that Section 5110 addresses the question of 
when benefits begin to accrue, not whether a veteran is 
entitled to benefits at all and that passage of the one-year 
period for filing a claim for disability compensation 
therefore does not foreclose payment for the veteran and thus 
cannot be construed as establishing a statute of limitations.  
As in the cited legal precedent, the appellant asks the Board 
waive express statutory requirements, which the Board cannot 
do.

The basis for the RO decision in 2001 is readily apparent 
from the record based upon the submission of the completed VA 
application form in September 2000.  Where a claim is not 
received within the one year period after separation from 
military service, the statutory and regulatory law provides 
that the effective date generally is the date of receipt of 
claim or date entitlement arose, whichever is later. See 38 
U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); Tucker v. West, 
11 Vet. App. 369, 372 (1998); Dinsay v. Brown, 9 Vet. App. 
79, 87 (1996).  

The appellant did apply for education benefits in July 1992 
and on that form he indicated that he had not previously 
applied for any VA benefit including compensation.  He 
subsequently applied for service connection and the RO 
granted the claim with an effective date of September 22, 
2000.  

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  There is no expressed argument 
that an informal claim for service connection was filed 
earlier than the September 22, 2000 application.  However, in 
retrospect, another VA benefit claim was pursued in the early 
1990's without any inquiry regarding service connection until 
the formal application in 2000, and the evidence developed 
from mid 1990's was private treatment supplemented with later 
VA clinical records.  

As for the contention that the veteran's asthma was noted in 
the military service medical records, the Board believes it 
is reasonable to state that mere presence of a medical 
condition does not alone establish intent on the part of the 
veteran to seek a VA benefit that may be available as a 
result of the condition.  Brannon v. West, 12 Vet. App. 32, 
35 (1998).  


The record shows no submissions to the RO prior to September 
2000 indicated intent to seek compensation for asthma and it 
is not contended otherwise.  

Thus, the Board finds there is no evidence in the record to 
indicate that a service connection claim for asthma was 
initiated prior to September 2000, nor may one be reasonably 
inferred from the record.  See 38 C.F.R. §§ 3.150(a), 
3.155(a).  

As previously stated, the effective date for an award of VA 
benefits shall, in general, not be earlier than the date of 
receipt of the application.  See 38 U.S.C. § 5110(a).  
Consequently, the effective date of the appellant's 
entitlement to compensation for asthma could be no earlier 
than the date of receipt of claim in September 2000.

The Board will point out that the rationale relied on in this 
decision on the merits and with regard to the application of 
the VCAA was recently followed in Desbrow v. Principi, 18 
Vet. App. 30 (2004).


ORDER

Entitlement to an effective date, prior to September 22, 
2000, for a grant of service connection for asthma, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has issued a VCAA notice letter to the veteran in 
connection with his current appeal of entitlement to an 
initial evaluation in excess of 30 percent for asthma.

The Board's review of the evidential record discloses that VA 
examined the veteran in February 2003.  He was afforded the 
benefit of pulmonary function studies (PFTs), and it was 
noted in the record that he had failed to report for a 
respiratory examination that had been rescheduled for June 
2003 from January 2003.

There is some question of record as to whether the veteran 
was available for rescheduling of the clinical portion of the 
examination and he indicated through his June 2004 hearing 
testimony and written statement that be would report for an 
examination.  In any event, the examinations of record are 
piecemeal evaluations in 2001 and 2003.  Up-to-date PFTs and 
a complete record of his current medication are necessary to 
properly determine whether increased initial evaluation is 
warranted.

The VA clinical record and Board hearing testimony indicates 
the veteran began receiving a corticosteroid inhaler and 
nasal drops.  It also appears that no examiner has conducted 
an examination with the claims file being reviewed.  Thus in 
light of the applicable rating criteria he should be afforded 
a special pulmonary examination that considers the entire 
evidentiary record in connection with his claim as such 
examination would materially assist in the adjudication of 
his appeal.

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his asthma since 
September 2000.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special respiratory examination of the 
veteran by a pulmonary specialist or 
other appropriate available medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected asthma.  
Arrangements should also be made for 
PFTs.

The claims file, copies of the criteria 
for rating pulmonary disorders under 
38 C.F.R. § 4.97 (2003), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the criteria for rating pulmonary 
disorders when providing an assessment of 
asthma, and such assessment should 
include the resulting of PFTs.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for asthma.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an initial increased evaluation for asthma and may 
result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



